TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED JUNE 27, 2013



                                    NO. 03-13-00072-CV


                                 Yvonne Vasquez, Appellant

                                              v.

                    Guadalupe Valley Telephone Cooperative, Appellee




         APPEAL FROM 22ND DISTRICT COURT OF COMAL COUNTY
           BEFORE JUSTICES PURYEAR, PEMBERTON, AND ROSE
    DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE ROSE




IT APPEARING to this Court that the appellant has failed to file a brief, and, accordingly, has

failed to prosecute the appeal: IT IS THEREFORE ordered that the appeal is dismissed for

want of prosecution. IT IS FURTHER ordered that the appellant pay all costs relating to this

appeal both in this Court and the court below, and that this decision be certified below for

observance.